  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 1 of 14 PageID #:5777




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ALAN K. CARLSON and PETER DELUCA,                 )
                                                  )
               Plaintiffs,                        )
                                                  )           No. 13-cv-02635
       v.                                         )
                                                  )           Judge Andrea R. Wood
NORTHROP GRUMMAN SEVERANCE                        )
PLAN and NORTHROP GRUMMAN                         )
CORPORATION,                                      )
                                                  )
               Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

       Plaintiffs Alan K. Carlson and Peter DeLuca have brought the present case as a putative

class action against Defendants Northrop Grumman Corporation (“Northrop”) and Northrop

Grumman Severance Plan, alleging that Defendants interfered with class members’ severance

benefits in violation of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.

§ 1001 et seq. This Court previously granted Plaintiffs’ motion for class certification as to Count I

of the Amended Complaint, in which Plaintiffs seek benefits due and clarification of rights

pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B). (See Dkt. No. 248.) But the Court declined to

certify the proposed class with respect to Counts II and III. Presently before the Court is Plaintiffs’

renewed motion for certification of two proposed subclasses for purposes of Counts II and III.

(Dkt. No. 256.) For the reasons provided below, Plaintiffs’ renewed motion is granted.

                                         BACKGROUND

       The details of Plaintiffs’ allegations regarding their layoffs from Northrop and the ERISA-

governed severance plan (“Plan”) have been set forth in the Court’s prior opinions and thus will

not be recounted here. See Carlson v. Northrop Grumman Corp., 196 F. Supp. 3d 830, 833–34
     Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 2 of 14 PageID #:5778




(N.D. Ill. 2016); Carlson v. Northrop Grumman Corp., No. 13 C 02635, 2014 WL 5334038, at *1

(N.D. Ill. Oct. 20, 2014); Carlson v. Northrop Grumman Corp., No. 13 C 02635, 2014 WL

1299000, at *1 (N.D. Ill. Mar. 31, 2014). In short, Plaintiffs allege that Defendants wrongfully

denied Plan members their rights to severance by failing to send them a memorandum from

Northrop’s Vice President of Human Resources (“Eligibility Memo”). According to Plaintiffs,

receipt of the Eligibility Memo was required to obtain severance benefits according to the terms of

the Plan.

          In October 2019, the Court certified the following class of Northrop employees with

respect to Count I (“Class”):

          All persons who worked for Northrop Grumman in the United States, were
          regularly scheduled to work over 20 hours per week, were laid off from Northrop
          Grumman from January 1, 2012 and after, and who did not receive the “Cash
          Portion” of the severance benefits (a.k.a. the Salary Continuation Benefits) under
          the terms of the Plan (regardless of whether they received Medical, Dental or
          Vision Benefits under the Plan), because they did not receive written notification
          from management or from a Vice President of Human Resources (or his/her
          designee) notifying them of their eligibility for severance benefits under the Plan,
          as well as the beneficiaries of such persons.

(Oct. 11, 2019 Mem. Op. & Order (“2019 Class Cert. Order”) at 8, Dkt. No. 248.)1

Plaintiffs now seek to certify two subclasses—one for Count II, which claims that

Defendants interfered with their rights in violation of ERISA, 29 U.S.C. § 1140, and

another for Count III, which requests equitable reformation of the Plan under 29 U.S.C.

§ 1132(a)(3) in light of Defendants’ breach of the fiduciary duties they owed to Plan

participants.

                                                 DISCUSSION

          Before certifying a class (or subclass), the Court must find that the proposed class satisfies

all four requirements of Federal Rule of Civil Procedure 23(a): (1) “the class is so numerous that
1
    The class definition also excluded certain individuals. (See 2019 Class Cert. Order at 2–3, 8 n.3.)


                                                        2
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 3 of 14 PageID #:5779




joinder of all members is impracticable” (“numerosity”); (2) “there are questions of law or fact

common to the class” (“commonality”); (3) “the claims or defenses of the representative parties

are typical of the claims or defenses of the class” (“typicality”); and (4) “the representative parties

will fairly and adequately protect the interests of the class” (“adequacy of representatives”).

Furthermore, the proposed class must fall within one of three categories under Rule 23(b): (1) a

case where separate actions would create risks of incompatible standards of conduct for the party

opposing the class or adjudications that would be dispositive of nonparties’ claims; (2) “an action

seeking final injunctive or declaratory relief;” or (3) “a case in which the common questions

predominate and class treatment is superior.” Spano v. Boeing Co., 633 F.3d 574, 583 (7th Cir.

2011); see also Fed. R. Civ. P. 23(b).

       “The burden is on the plaintiffs to demonstrate, by a preponderance of the evidence, that

they have met each requirement of Rule 23.” Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 376

(7th Cir. 2015). At the class certification stage, a court generally may not resolve merits questions.

See id. But “if there are material factual disputes that bear on the requirements for class

certification, the court must ‘receive evidence if only by affidavit and resolve the disputes before

deciding whether to certify the class.’” Id. at 377 (quoting Szabo v. Bridgeport Machs., Inc., 249

F.3d 672, 676 (7th Cir. 2001)).

       I.      Count II

       Count II of Plaintiffs’ Amended Complaint alleges that Defendants interfered with

Plaintiffs’ rights under the Plan in violation of ERISA, 29 U.S.C. § 1140, by failing to provide

Plaintiffs their Eligibility Memos. (Am. Compl. ¶¶ 62–77, Dkt. No. 62.) The Court previously

declined to certify a class as to Count II because the proposed class definition included not only

those with high severance pay, but also individuals who were denied the Eligibility Memo for




                                                  3
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 4 of 14 PageID #:5780




other reasons. (See 2019 Class Cert. Order at 15–16.) The Court found that Plaintiffs had failed to

establish that their claims were typical of those of other proposed class members but suggested

that the class definition could be modified to include only those individuals who qualified for a

high number of weeks of severance pay. (Id.) Unlike with respect to Count I, however, the Court

could not sua sponte modify the class definition to cure the problem because it was unclear

whether the revised class would be sufficiently numerous to warrant class treatment. (Id. at 16.)

       For their renewed request for class certification as to Count II, rather than modify the class

definition as the Court suggested, Plaintiffs propose certification of a subclass that would include

all Class members “who worked in the Technical Services Sector at the time of their layoff from

Northrop Grumman Corporation” (“Count II Subclass”). (Renewed Mot. for Class Cert. of Counts

II & III (“Renewed Mot.”) ¶ 1, Dkt. No. 256.) In support, Plaintiffs note that “[s]ince the filing of

[the] Amended Complaint in October 2014, discovery revealed that the decision about whether to

withhold the [Eligibility] Memo and therefore not provide severance pay was ‘based on groups,’”

rather than on employees’ anticipated weeks of severance pay. (Pls.’ Mem. in Supp. of Renewed

Mot. (“Pls.’ Mem.”) at 6, Dkt. No. 257 (quoting Suppl. Decl. of R. Joseph Barton, Ex. CC, Dep.

of Michael Lee Penkert (“Penkert Dep.”) at 49:5–7, Dkt. No. 183-1).)

               A.      Class Definition

       In opposition to the proposed Count II Subclass, Defendants first argue that the subclass

should be rejected as “premised on a newly crafted theory irreconcilable with the allegations they

pleaded in their complaint.” (Defs.’ Resp. in Opp’n to Renewed Mot. (“Opp’n”) at 6, Dkt. No.

261.) As authority, Defendants cite Anderson v. United States Department of Housing and Urban

Development, 554 F.3d 525 (5th Cir. 2008), in which displaced residents of public housing

developments in New Orleans sued local and federal housing authorities to enjoin a planned




                                                 4
    Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 5 of 14 PageID #:5781




demolition of those developments and compel their repair after damage caused by Hurricane

Katrina. In Anderson, the Fifth Circuit found that the district court had abused its discretion in

certifying a class of African-American public housing residents who had received vouchers or

other housing assistance that did not provide for utility assistance. Id. at 527–28. The Fifth Circuit

explained that the plaintiffs’ complaint did not mention the voucher program and that “the claims

pleaded in the complaint [we]re based on a totally different course of conduct,” which was the

demolition of the housing developments. Id. at 529. The court then went on to find that the district

court’s class definition “changed the nature of the lawsuit and rendered the complaint

inadequate.” Id.2

        Contrary to Defendants’ assertion, however, Plaintiffs’ Amended Complaint provides

adequate notice of the legal theory behind the proposed Count II Subclass. See Beaton v.

SpeedyPC Software, 907 F.3d 1018, 1023–24 (7th Cir. 2018) (affirming the district court’s

decision certifying a class based on implied warranty claims that the defendant argued went

beyond the original torts and contracts claims in the complaint, where the defendant was not

prejudiced by the class definition and had fair notice because all the relevant facts pertaining to

the warranty claims had been spelled out in the complaint). Plaintiffs do not propose an entirely

new theory or new cause of action. The crux of Count II remains the same: Defendants violated

2
  Defendants cite several other cases in which district courts denied class certification based on a finding
that the proposed class definition went beyond the claims alleged in the complaint. See Bell v. Bimbo Food
Bakeries Distrib., Inc., No. 11 C 3343, 2013 WL 6253450, at *9 n.8 (N.D. Ill. Dec. 3, 2013) (finding that
plaintiff’s failure to timely plead refined pricing and promotions claims in a class action for breach of
contract provided an alternative basis for denying class certification); Simington v. Lease Fin. Grp., LLC,
Nos. 10 Civ. 6052(KBF), 11 Civ. 8125(KBF), 2012 WL 6681735, at *1 (S.D.N.Y. Dec. 14, 2012)
(denying the motion for class certification, which was based on “a new theory—the leases’
unconscionability—not on their breach of contract claim as pled”); Brown v. Am. Airlines, Inc., 285 F.R.D.
546, 560 (C.D. Cal. 2011) (denying the motion for class certification in which the plaintiff requested
injunctive relief under a section of the Labor Code of which her complaint made “no mention,” noting that
“[c]lass certification is not a time for asserting new legal theories that were not pleaded in the complaint.”).



                                                      5
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 6 of 14 PageID #:5782




29 U.S.C. § 1140 by interfering with Plaintiffs’ rights to their ERISA benefits as a cost-saving

measure. Additionally, the Amended Complaint provides Defendants sufficient notice to expect a

subclass of Technical Services sector employees. It alleges, for instance, that Carlson and DeLuca

both worked for Technical Services (Am. Compl. ¶ 2), and that they knew “of at least two other

individuals within the same program and division of Technical Services who were also denied

severance for the same reason as [them].” (Id. ¶ 23.) The renewed motion for class certification is

thus not “based on a totally different course of conduct” from the complaint, nor have Plaintiffs

“changed the nature of the lawsuit.” Anderson, 554 F.3d at 529. Accordingly, the Court will not

deny Plaintiffs’ renewed motion for class certification on the ground that they are attempting to

add new claims not raised in their complaint.

               B.      Commonality and Typicality

       The Court now turns to the Rule 23(a) requirements for class certification. The Supreme

Court has noted that “the commonality and typicality requirements of Rule 23(a) tend to merge.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 n.5 (2011) (alterations and citations omitted).

Both requirements speak to the question of whether “maintenance of a class action is economical

and whether the named plaintiff’s claim and the class claims are so interrelated that the interests

of the class members will be fairly and adequately protected in their absence.” Id. In considering

commonality, the Court looks to “whether the same conduct or practice by the same defendant

gives rise to the same kind of claims from all of the class members.” Chi. Tchrs. Union, Loc. No.

1 v. Bd. of Educ. of Chi., 797 F.3d 426, 440 (7th Cir. 2015) (internal quotation marks and citation

omitted). “Commonality demands more than a showing that the class members ‘have all suffered

a violation of the same provision of law’ at the hands of the same defendant.” Suchanek v. Sturm

Foods, Inc., 764 F.3d 750, 755 (7th Cir. 2014) (quoting Wal-Mart Stores, 564 U.S. at 350). “[A]




                                                 6
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 7 of 14 PageID #:5783




class representative must be part of the class and possess the same interest and suffer the same

injury as the class members.” Wal-Mart Stores, 564 U.S. at 348–49 (internal quotation marks and

citations omitted).

       Plaintiffs argue that the proposed Count II Subclass satisfies the commonality and

typicality requirements, pointing out that “[u]nlike other [s]ectors, the senior leadership team for

Technical Services ‘determined that they would make decisions for severance based upon

subunits’” because that sector “‘ha[d] very low margins.’” (Pls.’ Mem. at 6 (quoting Penkert Dep.

at 49:12–13, 54:12).) In response, Defendants draw a comparison to Wal-Mart Stores, where the

Supreme Court reversed certification of a class of around 1.5 million female employees in a

gender discrimination case, finding commonality among class members lacking when their

damages resulted from “literally millions of employment decisions” made by low-level managers.

Id. at 352. Defendants here argue that because each subunit of the Technical Services sector was

subject to different decisions, Plaintiffs have failed to establish commonality among members of

the Count II Subclass. But the evidence shows that “each sector’s management SLT [Senior

Leadership Team] would determine whether or not their sector was going to extend severance,

and typically it was based on groups.” (Penkert Dep. at 49:5–7.) Even if severance decisions

varied across different subunits within the Technical Services sector, Plaintiffs have made a

sufficient showing that “the same decision-making body” made such choices based on the

uniform criteria of profit margins and affordability. See Chicago Teachers Union, Local No. 1,

797 F.3d at 440 (reversing denial of class certification for an employment discrimination claim

brought by more than 200 schoolteachers, where the teachers had “demonstrated commonality by

asserting that a uniform employment practice (the set of criteria used to evaluate the school) used

by the same decision-making body to evaluate schools was discriminatory.”)




                                                 7
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 8 of 14 PageID #:5784




        The proposed Count II Subclass of individuals from different subunits within the

Technical Services sector have common claims because those individuals were all subject to the

same policy. Moreover, Plaintiffs Carlson and DeLuca were both employees of the Technical

Services sector, so their claims are typical of the subclass. (Pls.’ Mem., Ex. 1, Decl. of Ming

Siegel (“Siegl Decl.”) ¶ 3, Dkt. No. 257-2.) The commonality and typicality requirements are thus

satisfied.

               C.      Numerosity

        Rule 23(a)(1) requires that a proposed class be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). “While there is no magic number that applies to every

case, a forty-member class is often regarded as sufficient to meet the numerosity requirement.”

Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 859 (7th Cir. 2017). Out of the entire Class,

the evidence shows that 591 individuals were employed in the Technical Services sector. (Decl. of

R. Joseph Barton in Supp. of Mot. for Class Cert. (“Barton Decl.”), Ex. F, Defs.’ Am. Resp. to

Pls.’ Third Set of Interrogatories at 5, Dkt. No. 162-6.) Thus, the Count II Subclass would include

significantly more than forty members. Accordingly, the Court finds that Plaintiffs have met the

numerosity requirement.

               D.      Adequacy of Class Representatives and Counsel

        Rule 23(a)(4) requires the Court to determine whether “the representative parties will

fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “This adequate

representation inquiry consists of two parts: (1) the adequacy of the named plaintiffs as

representatives of the proposed class’s myriad members, with their differing and separate

interests, and (2) the adequacy of the proposed class counsel.” Gomez v. St. Vincent Health, Inc.,

649 F.3d 583, 592 (7th Cir. 2011). To serve as adequate class representatives, named plaintiffs




                                                 8
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 9 of 14 PageID #:5785




must be members of the class, and share the same interests and have suffered the same injury as

their fellow class members. Conrad v. Boiron, Inc., 869 F.3d 536, 539 (7th Cir. 2017).

       Defendants do not contend that Carlson and DeLuca—both employees of Northrop’s

Technical Services division who were laid off and not paid their severance benefits—are

inadequate representatives of the proposed Count II Subclass. And the Court has no reason to

suspect that Carlson and DeLuca cannot adequately represent the interests of the subclass

members. As to the adequacy of class counsel, the Court has already determined that co-lead

counsel here, Michael Bartolic and R. Joseph Barton, meet the requirements for appointment of

class counsel under Rule 23(g). (See 2019 Class Cert. Order at 13–14.) Accordingly, the Court

finds that the named Plaintiffs and class counsel will adequately protect the subclass’s interests, as

required under Rule 23(a)(4).

               E.      Rule 23(b) Requirements

       As discussed above, once the requirements of Rule 23(a) have been satisfied, the Court

must ensure that one of the three requirements under Rule 23(b) is also met to certify a class.

       To qualify for class treatment under Rule 23(b)(2), the class must be seeking primarily

injunctive relief. In re Allstate Ins. Co., 400 F.3d 505, 507 (7th Cir. 2005). If monetary damages

are also requested, calculation of such damages must be capable of mechanical, rather than

requiring individual, computation. Id. In Count II of the Amended Complaint, Plaintiffs ask the

Court to declare Defendants liable for interfering with Plaintiffs’ rights under the Plan pursuant to

29 U.S.C. § 1140, and reinstate Plaintiffs as Plan beneficiaries. (See Am. Compl. ¶ 77.) Plaintiffs

also ask for attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and for any other relief to which they

may be entitled, including the costs of bringing the suit. (Id.)




                                                  9
 Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 10 of 14 PageID #:5786




       Defendants oppose certification under Rule 23(b)(2), arguing that differences among the

subunits within the Technology Services sector would prevent uniform injunctive relief. See In re

Allstate Ins. Co., 400 F.3d at 507 (vacating district court’s order certifying a class for ERISA

claims under Rule 23(b)(2), noting that “critical difference[s]” regarding the circumstances that

led the plaintiffs to quit would require individual hearings to determine whether all plaintiffs

actually quit due to alleged harassment). But as discussed above, Plaintiffs here have made a

showing that senior leadership in the Technology Services sector made severance eligibility

decisions for all the sector’s employees using a uniform policy, focused on affordability.

Accordingly, if the Court concluded that such a policy violated ERISA, 29 U.S.C. § 1140,

injunctive relief would be appropriate for everyone within the Count II Subclass. To the extent

subclass members qualify for monetary damages based on denial of their Plan benefits, such

damages would be easily computed by looking at each member’s severance under the Plan. See In

re Allstate, 400 F.3d at 507 (finding that no independent calculation would be required because “if

the plaintiffs get the declaration they are seeking, the benefits to which the ERISA plan entitles

them will simply be read off from the plan”). And any attorneys’ fees and costs would presumably

be requested on behalf of the subclass as a whole, not individual members. Thus, certification of

the Count II Subclass is appropriate under Rule 23(b)(2).

       As all the Rule 23 requirements for class certification are satisfied, the Court grants

Plaintiffs renewed motion with respect to the Count II Subclass.

       II.     Count III

       In Count III of the Amended Complaint, Plaintiffs seek equitable reformation of Plan

terms under ERISA, 29 U.S.C. § 1132(a)(3). They claim that Defendants breached their fiduciary

duty to Plan participants by failing to communicate that, as of October 2011, Defendants started




                                                 10
 Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 11 of 14 PageID #:5787




excluding certain employees from eligibility for severance benefits by not sending them the

Eligibility Memo. This Court previously denied class certification as to Count III because the

proposed class included individuals who had worked at Northrop both before and after October

2011. (See 2019 Class Cert Order at 17.) The interests of those two groups might differ, since

those who were hired earlier would argue that they should have been told enforcement of the Plan

had changed. (Id.) By contrast, employees hired after October 2011 only ever saw accurate Plan

language stating that the Eligibility Memo was required for severance. Now, Plaintiffs propose a

subclass for purposes of Count III consisting only of those Class members Northrop hired prior to

October 2011 (“Count III Subclass”).

               A.     Commonality and Typicality

       Defendants argue that there is no commonality among the members of the proposed Count

III Subclass because there is no evidence Defendants ever communicated that the Eligibility

Memo was purely administrative. Additionally, Defendants argue that Carlson’s and DeLuca’s

claims are not typical of the Count III Subclass. Both Carlson’s and DeLuca’s deposition

testimonies indicate that they believed receipt of the Eligibility Memo was not required for

benefits due to their long-term experience at Northrop, both having worked there more than thirty

years and having known other employees who had been laid off and received severance. (See

Opp’n, Ex. C, Dep. of Peter DeLuca at 51:13–52:20, Dkt. No. 261-4 (answering “no” in response

to the question of whether other employees who did not have DeLuca’s experience were in the

same position as him).)

       As Defendants point out, for claims concerning misrepresentations, courts in this Circuit

generally consider those claims common to the entire class only if class members all received

substantially similar communications. Compare Beaton, 907 F.3d at 1026 (noting that




                                                11
 Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 12 of 14 PageID #:5788




commonality was met because all class members were “exposed to the same message and

promises,” in affirming the lower court’s class certification decision in a contracts and torts case

against a seller for false advertising), with In re Sears Retiree Grp. Life Ins. Litig., 198 F.R.D.

487, 491 (N.D. Ill. 2000) (holding that there was no commonality among class members in

ERISA case for breach of fiduciary duties where the proposed class members “did not receive a

uniform set of communications”). But here, Plaintiffs’ claim for breach of fiduciary duty is not

rooted simply in Defendants’ alleged misrepresentations, but primarily in their failure to inform

subclass members of a material fact—that they would strictly enforce a Plan provision that was

previously not enforced. In other words, Plaintiffs argue that Defendants committed an omission,

rather than a misrepresentation. While Defendants attempt to draw a distinction among members

of the proposed Count III Subclass by pointing to Carlson and DeLuca’s long-term experience at

Northrop, their argument “places too much emphasis on plaintiffs’ conduct when [the] appropriate

focus in a breach of fiduciary [duty] claim is the conduct of the defendants, not the plaintiffs.”

Nauman v. Abbott Labs., No. 04 C 7199, 2007 WL 1052478, at *3 (N.D. Ill. Apr. 3, 2007)

(internal quotation marks and citations omitted) (holding that commonality was met among class

members in an ERISA case that alleged the defendants made material omissions despite having a

duty to disclose); see also Kenseth v. Dean Health Plan, Inc., 722 F.3d 869, 879 (7th Cir. 2013)

(confirming that, in an ERISA case for breach of fiduciary duty, the plaintiffs need only show that

they suffered actual harm as a result of the breach, not that they detrimentally relied on the

fiduciary’s misinformation or omission).

       Plaintiffs have shown that before October 2011, they were entitled—at least in practice—

to severance under their Plan regardless of receipt of the Eligibility Memo, but that after that

point, they lost that entitlement. (See Penkert Dep. at 201:16–23; Barton Decl., Ex. K,




                                                  12
  Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 13 of 14 PageID #:5789




NCG14059, Dkt. No. 162-11.). Thus, despite Count III Subclass members’ varied knowledge and

experience, their claims raise the common question of whether Defendants had a fiduciary duty to

notify Plan participants that as of October 2011, they were essentially losing a right under the

Plan. Accordingly, the Court finds that the commonality requirement is met as to the proposed

Count III Subclass. And as both Carlson and DeLuca worked at Northrop prior to October 2011,

typicality is met, as well.

                B.      Numerosity

        Again, typically a class or subclass of forty individuals is sufficient to meet the numerosity

requirement under Rule 23(a)(1). Mulvania, 850 F.3d at 859. The Count III Subclass would

include 510 Class members who worked at Northrop prior to October 2011. (Siegl Decl. ¶ 2.)

Thus, Court finds that the Class III Subclass meets the numerosity requirement under Rule

23(a)(1).

                C.      Adequacy of Representatives and Counsel

        Named plaintiffs may be considered adequate representatives if they are part of the class,

have the same interest as the class, and suffer the same injury as the class. Conrad, 869 F.3d at

539. As discussed above, Carlson and DeLuca are both members of the proposed Count III

Subclass. Additionally, they have the same interest in reforming the Plan terms and have suffered

the same injury in that they allegedly lost severance benefits to which they were previously

entitled. Defendants do not argue that Carlson and DeLuca are inadequate representatives of the

subclass. And as the Court previously determined, class counsel are adequate representatives.

Thus, the adequacy of representatives requirement under Rule 23(a)(4) is met for the Count III

Subclass.




                                                 13
 Case: 1:13-cv-02635 Document #: 301 Filed: 11/23/20 Page 14 of 14 PageID #:5790




               D.     Rule 23(b) Requirements

       The Court finds that certification under Rule 23(b)(2) is appropriate for Count III of

Plaintiffs’ Amended Complaint. Count III asks that the Court equitably reform the Plan to mirror

the terms participants reasonably believed were in place and remove Defendants as Plan

fiduciaries. (Am. Compl. ¶ 84). As with Count II, Plaintiffs request primarily injunctive relief—

revision of the Plan language—which would apply to all members of the Count III Subclass.

                                         CONCLUSION

       For the reasons stated above, Plaintiffs’ renewed motion for class certification is granted.

(Dkt. No. 256.) Count II and Count III may proceed with Plaintiffs’ proposed subclass definitions

and Plaintiffs Carlson and DeLuca may proceed as subclass representatives.


                                                     ENTERED:



Dated: November 23, 2020                             __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                14
